Title: Thomas B. Robertson to Thomas Jefferson, 2 August 1819
From: Robertson, Thomas Bolling
To: Jefferson, Thomas


          
            Dear Sir
            New Orleans 2 August 1819 
          
          Since I was sent to this country by you, in the year 1807, as secretary of the Territory of Orleans; I have filled several important offices, and travelled a great deal. As a servant of the publick, I have acquired no  fame but am content, as I have escaped censure, and am willing  to believe, that I deserved neither the one nor the other. I continued in Congress, till ill health and a certain  insipidity of events, induced me to retire. I am now again in new orleans; I hold the appointment of Attorney General and pursue my professional avocations with assiduity
          My travels have been confined principally to our frontier states and Territories; but in the recess of congress in 1815, I crossed the Atlantick, and visited England & France. The period was singularly interesting, and I transmit to you a small Volume of letters, written to my father from Paris during my short residence in that City. If you think it worth while to cast your eye over it, I hope you will give it the advantage of an agreeable attitude while seated in your Campeachy chair.   Many years ago you asked me to send you a few of these chairs; embargo, war, the infrequency of communication between N. O. and the ports of virginia and my being in Congress prevented me from complying with your request—meeting with two some weeks ago on the Levee and learning that there was a vessel then up for Richmond, I had them put on board; one I sent to my father, and the other to you, the two men on earth whom I the most highly respect.   I hope it may answer your expectations; if you wish for more, I can now at any time procure & forward them to you.
          I heard with much concern of your having received some personal injury at the fire which happened at monticello some months ago. I hope you have recovered, and that you now enjoy your usual good health
          
            Be pleased to remember me to Mr Randolph & his family and receive the assurances with which I am respectfully & faithfully
            your ob. St
            Thos B Robertson
          
         